IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael D. Herb,                              :    CASES CONSOLIDATED
                     Petitioner               :
                                              :
              v.                              :
                                              :
Workers’ Compensation Appeal                  :
Board (Pennsylvania State System of           :
Higher Education),                            :    Nos. 1187 and 1192 C.D. 2019
                   Respondent                 :
                                              :
                                              :
Pennsylvania State System of                  :
Higher Education/Kutztown                     :
University,                                   :
                   Petitioner                 :
                                              :
              v.                              :
                                              :
Workers’ Compensation Appeal                  :
Board (Herb),                                 :    Nos. 1200 and 1201 C.D. 2019
                Respondent                    :    Submitted: August 14, 2020


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge1
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                            FILED: April 5, 2021


               In these consolidated cases, Michael D. Herb (Claimant) and the
Pennsylvania State System of Higher Education/Kutztown University (Employer)

       1
        This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
petition for review of: (1) the August 5, 2019 Opinion and Order of the Workers’
Compensation Appeal Board (Board) that affirmed the January 17, 2019 decision
and order of the Workers’ Compensation Judge (WCJ) granting both Claimant’s
Petition to Reinstate Compensation Benefits (Reinstatement Petition) and
Claimant’s Petition to Modify Compensation Benefits (Claimant’s Modification
Petition) pursuant to the Workers’ Compensation Act2 (Act); and (2) the August 5,
2019 order of the Board that affirmed the WCJ’s April 19, 2019 decision and order
denying Employer’s Petition to Modify Compensation Benefits (Employer’s
Modification Petition) under the Act. Upon review, we affirm.


                                        I. Background
                The underlying facts of the matter are straightforward and not in
dispute. On March 30, 1998, Claimant sustained a work-related injury for which he
received total disability payments. See Workers’ Compensation Appeal Board
Opinion and Order dated August 5, 2019 (Board Opinion)3 at 1. On July 1, 2009,
Claimant underwent an impairment rating evaluation (IRE) under former Section
306(a.2) of the Act4 that yielded a 12% impairment rating. See Board Opinion at 1.
The IRE impairment rating was based on the Sixth Edition of the American Medical
Association’s Guides to the Evaluation of Permanent Impairment (AMA Guides).

       2
           Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.
       3
          The Board issued two identical opinions on August 5, 2019, first to address the
Reinstatement Petition and Claimant’s Modification Petition and second to address Employer’s
Modification Petition, which petitions the Board consolidated for review and disposition. See
generally Board Opinion. For clarity’s sake, we refer to both August 5, 2019 decisions collectively
herein as “Board Opinion.”
       4
         Added by Section 4 of the Act of June 24, 1996, P.L. 350, formerly 77 P.S. § 511.2,
repealed by the Act of October 24, 2018, P.L. 714, No. 111 (Act 111).

                                                2
Id. On August 8, 2011, Employer filed a Petition for Modification of Benefits based
on the IRE. Id. The Petition for Modification of Benefits was granted, resulting in
the conversion of Claimant’s disability status from total disability to partial disability
effective July 1, 2009, the date of the IRE. Id. Claimant neither raised the
constitutionality of Section 306(a.2) of the Act during the litigation of Employer’s
Petition for Modification of Benefits nor appealed the change in disability status
following the grant of the petition. Id.
             Following this Court’s decision in Protz v. Workers’ Compensation
Appeal Board (Derry Area School District), 124 A.3d 406 (Pa. Cmwlth. 2015)
(Protz I), and our Supreme Court’s determination in Protz v. Workers’
Compensation Appeal Board (Derry Area School District), 161 A.3d 827 (Pa. 2017)
(Protz II), on November 6, 2017, Claimant filed both the Claimant’s Modification
Petition, which asserted that his IRE impairment rating was invalid because it was
based on an unconstitutional IRE, and the Reinstatement Petition, which sought the
reinstatement of his total disability status as of July 1, 2009. See Board Opinion at
1-2. By decision and order dated January 17, 2019, the WCJ granted both petitions.
See Board Opinion at 2; see also WCJ Decision dated January 17, 2019 (First WCJ
Decision) at 4-5 & 7. However, pursuant to this Court’s decision in Whitfield v.
Workers’ Compensation Appeal Board (Tenet Health System Hahnemann LLC), 188
A.3d 599 (Pa. Cmwlth. 2018), the WCJ reinstated Claimant’s total disability status
as of only November 6, 2017, the date on which Claimant filed the Reinstatement
Petition. See Board Opinion at 2; see also First WCJ Decision at 5-7. Both Claimant
and Employer appealed to the Board.
             While the appeal of the Reinstatement Petition and Claimant’s
Modification Petition was pending, on November 1, 2018, Employer filed the


                                            3
Employer’s Modification Petition seeking to maintain Claimant’s partial disability
status based on Act 111, which the General Assembly had enacted in the meantime
in response to Protz II. See Board Opinion at 2; see also Employer’s Modification
Petition. The Employer’s Modification Petition claimed that, because the IRE had
been performed using the Sixth Edition of the AMA Guides, it complied with the
requirements of Act 111 and could be employed to modify Claimant’s status from
total to partial disability since it had yielded an impairment rating of less than 35%.
See Board Opinion at 2; see also Employer’s Modification Petition. The Employer’s
Modification Petition also claimed entitlement to a credit for partial disability
benefits paid to Claimant by Employer since July 1, 2009. See Board Opinion at 2.
The WCJ denied the Employer’s Modification Petition by decision and order dated
April 19, 2019. See Board Opinion at 2; see also WCJ Decision dated April 19,
2019 (Second WCJ Decision) at 4-6. The WCJ determined that Act 111 did not
permit the resurrection of the previous IRE to justify an ongoing modification of
Claimant’s disability status. See Second WCJ Decision at 5. Further, the WCJ
determined that Employer was not entitled to a credit for weeks of compensation
paid in partial disability status because the amount of compensation was the same as
what Claimant received while in total disability status. Id. Employer appealed to
the Board.
             The Board consolidated the appeal of the Reinstatement Petition and
the Claimant’s Modification Petition with the Employer’s Modification Petition
appeal and issued identical opinions disposing of both appeals on August 5, 2019.
See generally Board Opinion. The Board determined that, per Whitfield, the WCJ
did not err in reinstating Claimant’s total disability status as of November 6, 2017,
the date on which Claimant filed the Reinstatement Petition. See Board Opinion at


                                          4
2-4. The Board also found that Act 111 must be given prospective effect only and
did not, therefore, resurrect or otherwise allow for the use of the July 1, 2009 IRE,
which had been completed prior to Act 111’s October 24, 2018 enactment date, to
justify an ongoing modification of Claimant’s disability status. See Board Opinion
at 4-6. Lastly, the Board disagreed with the WCJ’s reasoning on the credit issue that
Employer was not entitled to a credit for partial disability payments made to
Claimant because the payment amounts remained the same whether characterized as
total or partial disability. See Board Opinion at 6-9. Instead, after acknowledging
that the identification of the status of benefits received as total or partial disability
bears directly on a claimant’s 500 weeks of entitlement to partial disability benefits,5
the Board reviewed the language of Sections 3(1) and 3(2) of Act 111 and
determined that Act 111’s credit provisions are not triggered until an employer seeks
an IRE under the new Act 111 IRE process. See Board Decision at 7-9. The Board
determined that, because the July 1, 2009 IRE had not been initiated under the Act
111 IRE provisions, it could not properly be used to trigger the credit provisions
contained in Act 111 Sections 3(1) and 3(2), and, therefore, the WCJ did not err in
denying the Employer’s Modification Petition.                See Board Opinion at 8-9.
Accordingly, the Board affirmed both the WCJ’s grant of the Reinstatement Petition
and Claimant’s Modification Petition and the WCJ’s denial of the Employer’s
Modification Petition. See Board Opinion at 9-10. Both parties appealed to this
Court.




         5
          Section 306(b)(1) of the Act, 77 P.S. § 512(1), limits a claimant’s receipt of partial
disability benefits to a total of 500 weeks.

                                               5
                                         II. Appeal
              On appeal,6 Claimant argues that the Board erred in affirming the
WCJ’s grant of the Reinstatement Petition because the WCJ only reinstated
Claimant’s total temporary disability benefits as of the date of the filing of the
Reinstatement Petition and not as of the date of the IRE. See Claimant’s Brief at 13-
27. Specifically, Claimant alleges that, because the Protz II decision declared the
entire former IRE section of the Act unconstitutional, Claimant is entitled to full
retroactive application of Protz II, the result of which Claimant argues would be
complete reinstatement of his total disability status as of the date of the IRE that was
used to modify his status to partial disability. See id. at 13-25.
              Employer, on the other hand, argues that the WCJ correctly determined
that Claimant is not entitled to reinstatement of his total disability status as of the
date of the IRE. See Employer’s Brief at 16-17. Employer claims, however, that
the WCJ erred by failing to award an ongoing modification of Claimant’s disability
status to partial disability based on the 12% impairment rating from the July 1, 2009
IRE, which Employer claims was performed in accordance with the requirements of
Act 111. See Employer’s Brief at 18-27. Employer also claims it is entitled to a
credit toward Claimant’s 500 weeks of partial disability payments for all weeks of
partial disability paid to Claimant. Id.


                              A. Review of Applicable Law
              A brief review of the relatively recent case law and statutory
developments will aid in contextualizing the issues and arguments involved in this

       6
        “This Court’s review in workers’ compensation appeals is limited to determining whether
necessary findings of fact are supported by substantial evidence, whether an error of law was
committed, or whether constitutional rights were violated.” Whitfield, 188 A.3d at 605 n.6.

                                              6
matter. Prior to Protz I, the Act permitted an employer to require a claimant to
undergo an IRE to determine his disability rating once a claimant had received 104
weeks of total temporary disability benefits as a result of a work-related injury. See
former Section 306(a.2) of the Act, formerly 77 P.S. § 511.2. If the IRE yielded an
impairment rating of less than 50%, former Section 306(a.2) of the Act provided for
modification of the claimant’s disability status from total disability to partial
disability. Id. Under former Section 306(a.2), examining physicians were to employ
“the most recent edition of the [AMA Guides]” to determine an employee’s
impairment rating. Id. At the time former Section 306(a.2) was enacted, the Fourth
Edition of the AMA Guides was in effect.
                On September 18, 2015, this Court issued its opinion in Protz I.
Therein, we determined that former Section 306(a.2) of the Act impermissibly
delegated legislative authority in contravention of the non-delegation doctrine of the
Pennsylvania Constitution7 by prospectively approving versions of the AMA Guides
beyond the Fourth Edition without review. See Protz I, 124 A.3d at 415-16.
Accordingly, we remanded the matter for the WCJ to employ the Fourth Edition of
the AMA Guides. Id. at 417.
                Thereafter, on June 20, 2017, our Supreme Court issued its decision in
Protz II, which went one step further regarding the constitutionality of former
Section 306(a.2) of the Act. In Protz II, the Supreme Court agreed with this Court


        7
        Article II, section 1 of the Pennsylvania Constitution contains the non-delegation doctrine
and provides as follows:

                The legislative power of this Commonwealth shall be vested in a
                General Assembly, which shall consist of a Senate and a House of
                Representatives.

Pa. Const. art. II, § 1.
                                                7
that the General Assembly had unconstitutionally delegated its lawmaking authority
in enacting former Section 306(a.2). See Protz II, 161 A.3d at 838-40. However,
the Supreme Court determined the offending language of former Section 306(a.2)
could not be severed from the rest of that section. Id. at 839-41. Therefore, the
Supreme Court struck the entirety of former Section 306(a.2) from the Act. Id. at
841.
               In June 2018, this Court considered the implications of Protz II for a
claimant whose disability status had been modified pursuant to a now-
unconstitutional IRE performed in 2008, who had not challenged the
constitutionality of the IRE at the time, and who had sought the reinstatement of her
disability status from partial back to total disability following the Protz decisions.
See Whitfield. In Whitfield, this Court examined the retroactive effect of Protz II
and declined to find Protz II generally retroactive. See Whitfield, 188 A.3d at 617.
The Court determined instead that, if a claimant demonstrates an ongoing disability
from the work injury, the claimant is entitled to reinstatement of total disability status
as of the date of the filing of the reinstatement petition. See id. at 614-16.8 We noted
that “[a] law is given retroactive effect when it is used to impose new legal burdens
on a past transaction or occurrence.” Id. at 616 (quoting Dep’t of Lab. & Indus.,
Bureau of Emp’t Sec. v. Pa. Eng’g Corp., 421 A.2d 521, 523 (Pa. Cmwlth. 1980)).
We further noted that the decision to reinstate the total disability status of a claimant
who had not challenged her IRE impairment rating “[did] not impose any new legal

       8
          We acknowledge that in Dana Holding Corporation v. Workers’ Compensation Appeal
Board (Smuck), 195 A.3d 635 (Pa. Cmwlth. 2018), this Court held that a claimant who was actively
litigating his IRE at the time the Supreme Court issued Protz II would be entitled to reinstatement
of his total disability status as of the date of the IRE, a result recently affirmed by our Supreme
Court. See Dana Holding Corp. v. Workers’ Comp. Appeal Bd. (Smuck), 232 A.3d 629 (Pa. 2020).
However, this case is inapplicable to the instant matter, as Claimant here was not in the process of
challenging his IRE impairment rating at the time the Supreme Court issued Protz II.
                                                 8
consequences based upon a past transaction.” Whitfield, 188 A.3d at 616. We
explained:

             Simply because Protz II is being applied to a case that
             arose from a work injury and a change in disability status
             that predates it does not mean it operates retroactively. It
             would be retroactive if it related back and gave a prior
             transaction a legal effect different from that which it had
             under the law in effect at the time. This decision does not
             alter [the c]laimant’s past status. Rather, it gives effect to
             the [the c]laimant’s status as it existed at the time she filed
             her reinstatement petition[.]

Id. at 617 (internal citations and original emphasis omitted).
             Thereafter, on October 24, 2018, the General Assembly enacted Act
111, which replaced former Section 306(a.2) of the Act with new Section 306(a.3)
of the Act and became effective immediately.           New Section 306(a.3) largely
reenacted former Section 306(a.2) with two significant differences. First, new
Section 306(a.3) specifies that IREs must utilize the Sixth Edition, second printing
(April 2009) of the AMA Guides in attributing impairment ratings. See Section
306(a.3)(1) of the Act, 77 P.S. § 511.3(1). Second, new Section 306(a.3)(2) reduces
the threshold impairment rating required under which a claimant’s disability status
may be modified from total disability to partial disability from 50% to 35%. See
Section 306(a.3)(2) of the Act, 77 P.S. § 511.3(2).


                                      B. Analysis
1. The proper date of reinstatement of Claimant’s total disability status.
             We turn first to Claimant’s argument that the WCJ and the Board
should have reinstated his total temporary disability status, and therefore benefits, as


                                           9
of the date of the IRE that originally altered his status, and not merely back to the
date of the Reinstatement Petition’s filing. This claim is controlled by this Court’s
en banc decision in Whitfield, which addressed this very issue.
              Whitfield involved a claimant whose disability status was changed from
total to partial disability based on a 2008 IRE, which the claimant did not challenge
until after this Court’s Protz I decision. After a workers’ compensation judge denied
her reinstatement petition and the Board affirmed, the claimant appealed to this
Court. As discussed supra, this Court determined that, where a claimant seeks
reinstatement of total disability benefits when the claimant’s original disability status
change was based on a now-unconstitutional IRE but was not appealed, upon the
demonstration of a continuing disability, the claimant is entitled to reinstatement to
total disability status as of the date of the filing of the reinstatement petition. See
Whitfield, 188 A.3d at 616.
              This Court again recently determined this very issue in another en banc
decision, White v. Workers’ Compensation Appeal Board (City of Philadelphia), 237
A.3d 1225 (Pa. Cmwlth. 2020). In White, the Court reviewed the applicable law and
the timeline of the case and again determined that a claimant who did not appeal the
modification of the status of her disability benefits from total to partial disability
under a now-unconstitutional IRE was entitled to reinstatement of her total disability
status as of the date of the filing of the reinstatement petition, not the effective date
of the change in disability status. See White, 237 A.3d at 1230-31; see also Simmons
v. Workers’ Comp. Appeal Bd. (Sunoco, Inc. (R&M)) (Pa. Cmwlth., No. 51 C.D.
2018, filed Dec. 6, 2018),9 slip op. at 7-8 (same).

       9
          Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), unreported panel decisions of this Court, issued after January 15, 2008, may be
cited for their persuasive value.

                                               10
               This case presents the same scenario as both Whitfield and White: a
reinstatement petition in which Claimant seeks the reinstatement of his total
disability status as of the date of the now-unconstitutional IRE on which his original
disability status change was based. As in Whitfield and White, Claimant did not
previously appeal his original disability status change following the July 1, 2009
IRE. As such, this case requires the same result as Whitfield and White, to wit, the
reinstatement of Claimant’s total disability status as of the date Claimant filed the
Reinstatement Petition.          This is precisely the result the Board rendered.
Accordingly, we find no error in the Board’s affirmance of the WCJ’s reinstatement
of Claimant’s total temporary disability benefits as of the date of the filing of the
Reinstatement Petition as opposed to the date of the IRE. White; Whitfield.10


2. Whether the July 1, 2009 IRE may be used to modify Claimant’s disability status
under Act 111.
               Next, we address Employer’s claims that the Board erred by not
employing the July 1, 2009 IRE to modify Claimant’s disability status to partial
disability, since the IRE complied with the requirements of Act 111 in that it
employed the Sixth Edition of the AMA Guides to assign Claimant a 12%
impairment rating. See Employer’s Brief at 18-27.



       10
           We acknowledge Claimant’s allegation that this Court improperly decided Whitfield by
failing to apply retroactivity guidelines discussed in Blackwell v. State Ethics Commission, 589
A.2d 1094 (Pa. 1991). See Claimant’s Brief at 25-27. We note that the Whitfield Court
appropriately examined the retroactivity implications of Protz II in determining the proper date to
which a claimant who filed a reinstatement petition following Protz, but who had not previously
challenged his IRE impairment rating, is entitled, Claimant’s objections to our analysis
notwithstanding. See Whitfield, 188 A.3d at 614-17. Therefore, we reject, as did the Board (see
Board Opinion at 3-4), Claimant’s claim to the extent it contends that this Court improperly
decided Whitfield.

                                                11
             This Court recently examined this issue in Rose Corporation v.
Workers’ Compensation Appeal Board (Espada), 238 A.3d 551 (Pa. Cmwlth. 2020).
Rose Corporation involved an IRE performed under the Sixth Edition of the AMA
Guides that resulted in an impairment rating of 5% and which the employer sought
to utilize to maintain the claimant’s partial disability status through the retroactive
application of Act 111. The Court initially noted that, “[p]ursuant to the rules of
statutory construction, no statute shall be construed to be retroactive unless clearly
and manifestly so intended by the General Assembly.” Rose Corp., 238 A.3d at 559
(quoting Section 1926 of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1926)
(internal quotation marks and brackets omitted). Accordingly, the Court noted that,
absent clear statutory language to the contrary, statutes generally must be given only
prospective effect. See id. The Court then reviewed the relevant retroactivity text
of Section 3 of Act 111, which provides:

             (1) For the purposes of determining whether an employee
             shall submit to a medical examination to determine the
             degree of impairment and whether an employee has
             received total disability compensation for the period of
             104 weeks under [S]ection 306(a.3)(1) of the [A]ct, an
             insurer shall be given credit for weeks of total disability
             compensation paid prior to the effective date of this
             paragraph. This section shall not be construed to alter the
             requirements of [S]ection 306(a.3) of the [A]ct.

             (2) For the purposes of determining the total number of
             weeks of partial disability compensation payable under
             [S]ection 306(a.3)(7) of the [A]ct, an insurer shall be given
             credit for weeks of partial disability compensation paid
             prior to the effective date of this paragraph.




                                          12
Id. at 561 (quoting Section 3 of Act 111) (emphasis omitted). Of these provisions
the Court observed:

             By its very terms, Section 3 does not provide that all of
             Act 111 applies retroactively. Section 3 states that
             employers/insurers are given credit for weeks of total
             and/or partial compensation benefits paid prior to Act
             111’s enactment. The plain language of Section 3
             evidences legislative intent to give effect, after the passage
             of Act 111, to these weeks of compensation, although they
             were paid before the passage of Act 111. Importantly, the
             General Assembly did not explicitly state or imply that an
             IRE previously performed before Act 111’s enactment
             could be used to meet the requirements of Act 111.

Id. (emphasis omitted). The Court concluded that Section 3 of Act 111 “does not
evidence clear intent that the entirety of Act 111 should be given retroactive effect.”
Id. at 562. The Court further determined that Act 111’s reduction of the threshold
to modify disability status from 50% to 35% represented a substantive change in the
law, which would require express legislative language to apply retroactively. See
id. at 562-63. The Court also noted that, as a result of Protz II, no law permitted the
use of an IRE process to alter disability status prior to the enactment of Act 111,
which contains no provision that specifically or implicitly allows for the validation
of an IRE performed prior to Act 111’s enactment. See id. at 563-64. Based on
these findings, the Court determined that an IRE conducted before Act 111’s
October 24, 2018 enactment date could not be used as a basis for a change of
disability status under Act 111. See id.
             As in Rose Corporation, the instant matter involves an IRE that
Employer claims complies with the requirements of Act 111 in that it was conducted



                                           13
under the Sixth Edition of the AMA Guides, the version required by Act 111.11
However, for the reasons discussed in Rose Corporation, Act 111 cannot be applied
retroactively and a pre-Act 111 IRE may not be employed to modify or maintain a
disability status change. See Rose Corp., 238 A.3d at 561-63. Additionally, as the
Board noted, Claimant’s condition may have changed between when the IRE was
conducted and when Claimant filed the Reinstatement Petition. See Board Opinion
at 6. Accordingly, the instant IRE, which was conducted prior to Act 111’s
enactment date and was unconstitutional under Protz II, cannot be used to maintain
Claimant’s previously-modified partial disability status despite complying with the
requirements of Act 111. See Rose Corp., 238 A.3d at 563-64. Accordingly, the
Board did not err in denying this claim of the Claimant’s Modification Petition.


3. Credit for prior partial disability payments under Act 111.
              Finally, we address Employer’s claim that it is entitled to a credit
toward Claimant’s 500 weeks of partial disability payments for all weeks of partial
disability paid to Claimant. See Employer’s Brief at 18-27. The WCJ and the Board
each denied Employer’s requested credit for the partial disability benefits paid to
Claimant prior to the grant of the Reinstatement Petition, albeit for differing reasons.
We find the Board’s reasoning to be correct.
              The WCJ denied the requested credit for past partial disability
payments because Claimant’s benefit rate remained unchanged whether the
payments were categorized as partial disability or total disability payments. See


       11
          Some dispute seems to exist as to whether the IRE was performed under the second
printing of the Sixth Edition of the AMA Guides, as required by Act 111. See Board Opinion at
4, n.6. Our determination herein renders this detail irrelevant.

                                             14
Second WCJ Decision at 5. The Board rejected the WCJ’s reason for denying
Employer credit for past partial disability payments12 and noted instead as follows:

                The language of Sections 3(1) and [3](2) of Act 111 is
                clear and unambiguous. Section 3(1) states that the
                purpose of the credit for weeks of total disability
                compensation paid prior to October 24, 2018, is to
                determine whether an employee must submit to an IRE
                and whether the employee has received 104 weeks of total
                disability benefits under the new IRE provisions in Section
                306(a.3)(1) of Act 111. As stated, the credit under this
                section would be triggered to calculate whether an
                employee has received 104 weeks of total disability
                benefits such that he or she would be required to submit to
                an IRE under Act 111.

                Section 3(2) states that the purpose for the credit for the
                weeks of partial disability compensation paid prior to
                October 24, 2018, is to determine the total number of
                weeks of partial disability compensation payable under
                Section 306(a.3)(1). Under this section, the employer
                would be entitled to a credit for the total number of weeks
                of partial disability an employee received prior to Act 111
                in order to determine the remaining weeks of partial
                disability the employee would be entitled to receive under
                Act 111.

Board Opinion at 8. Based on this review of the statutory language, the Board
concluded that the credit provisions of Act 111 are triggered only by the initiation
of the IRE process under Section 306(a.3)(1) of Act 111. See id. The Board further


        12
           The Board rejected the WCJ’s reason for denying a credit for past partial disability
payments based on the fact that Claimant received the same amount of money whether as partial
or total disability payments, acknowledging that “the identification of those payments as either
total or partial is essential because Section 306(b)(1) of the Act limits a claimant’s receipt of partial
disability benefits to 500 weeks.” Board Opinion at 7.

                                                  15
concluded that, because Employer had not initiated the Act 111 IRE process, it had
not yet triggered the Act 111 credit provisions and was therefore not entitled to any
credits for previous partial disability payments made to Claimant. Id. at 8-9.
Accordingly, the Board affirmed the WCJ’s denial of the Employer’s Modification
Petition. Id. at 9.
              The Board’s position is consistent with this Court’s recent case law. In
conducting its Act 111 retroactivity analysis in Rose Corporation as discussed supra,
this Court determined that an employer is entitled to a credit under Section 3 of Act
111 for the number of weeks of partial disability benefits previously paid a claimant
prior to the claimant’s reinstatement of total disability status pursuant to Protz II.
See Rose Corp., 238 A.3d at 561-62. The Court explained as follows:

              The plain language of Section 3 [of Act 111] establishes a
              mechanism by which employers/insurers may receive
              credit for weeks of compensation previously paid. First,
              Section 3(1) provides that an employer/insurer “shall be
              given credit for weeks of total disability compensation
              paid prior to the effective date of this paragraph” for
              purposes of determining whether the 104 weeks of total
              disability had been paid. . . . Second, an employer/insurer
              will be given credit for any weeks of partial disability
              compensation paid prior to enactment of Act 111 “[f]or the
              purposes of determining the total number of weeks of
              partial disability compensation payable under [S]ection
              306(a.3)(7) of the [A]ct.” Section 3(2) of Act 111. In
              short, any weeks of partial disability previously paid will
              count towards the 500-week cap on such benefits.

Id. at 561-62. The Court noted the General Assembly’s intent, in carefully selecting
specific language, to create a credit for previous partial disability payments that
would prevent employers/insurers from bearing the entire burden of the previous


                                          16
IRE provisions of the Act being declared unconstitutional. See id. at 562. The Court
further noted that the General Assembly balanced this credit with a benefit to
claimants, namely the reduction, from 49% to 34%, of the impairment rating
necessary to modify a claimant’s disability status from total to partial. See id. The
Court ultimately concluded:

             Assuming the change in status is either not appealed or
             upheld on appeal, [the e]mployer would be entitled to a
             credit for the weeks of partial disability benefits paid
             between [the date] when [the e]mployer obtained the first
             IRE and changed [the c]laimant’s benefits to partial
             disability, and [the date] when [the c]laimant filed his
             [reinstatement p]etition. [The e]mployer would be liable
             for 500 weeks of partial disability compensation less the
             number of weeks of partial disability it previously paid[.]

Rose Corp., 238 A.3d at 563. The Court’s conclusions regarding an employer’s
entitlement to a credit for weeks of previously-paid partial disability compensation
were hypothetical, however, only becoming effective “[s]hould [the e]mployer
choose to obtain a new IRE that utilizes the Sixth Edition of the Guides and yields
an impairment rating of less than 35%[.]” Rose Corp., 238 A.3d at 563. Otherwise
stated, an employer’s entitlement to the credit provided for in Section 3 of Act 111
for weeks of previously-paid partial disability benefits is contingent upon and
triggered by the employer’s compliance with the requirements of Section 3 of Act
111, which includes seeking an Act 111-compliant IRE conducted after the
enactment of Act 111. Further, this position is consistent with this Court’s en banc
decision in White, wherein we noted that the initiation of IRE procedures under Act
111 was a prerequisite to triggering an employer’s entitlement to the Act 111 credit
for previously-paid partial disability benefits. See White, 237 A.3d at 1231-32; see


                                         17
also Dana Holding Corp. v. Workers’ Comp. Appeal Bd. (Smuck), 232 A.3d 629 (Pa.
2020) (implicitly adopting the position that a claimant must undergo a new Act 111-
compliant IRE for Section 3(2) of Act 111 to have effect).
               Here, Employer did not initiate the IRE process under Act 111, relying
instead on the pre-Act 111 IRE, which it argued was Act 111 compliant, as discussed
supra. Until Employer undertakes the necessary step of initiating the IRE process
under Act 111, Employer’s entitlement to a credit toward Claimant’s 500 weeks of
partial disability payments for the partial disability payments Employer previously
paid to Claimant13 will not be triggered. Rose Corp.; White. Therefore, the Board
did not err in denying this claim of the Employer’s Modification Petition.


                                       III. Conclusion
               For the above reasons, we affirm the Board’s Opinion.



                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       13
           These payments include those made between the date Employer changed Claimant’s
benefits from total to partial disability – July 1, 2009, the date of the IRE – through the date on
which Claimant filed the Reinstatement Petition – November 6, 2017.

                                                18
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael D. Herb,                        :   CASES CONSOLIDATED
                   Petitioner           :
                                        :
            v.                          :
                                        :
Workers’ Compensation Appeal            :
Board (Pennsylvania State System of     :
Higher Education),                      :   Nos. 1187 and 1192 C.D. 2019
                   Respondent           :
                                        :
                                        :
Pennsylvania State System of            :
Higher Education/Kutztown               :
University,                             :
                   Petitioner           :
                                        :
            v.                          :
                                        :
Workers’ Compensation Appeal            :
Board (Herb),                           :   Nos. 1200 and 1201 C.D. 2019
                Respondent              :


                                  ORDER


            AND NOW, this 5th day of April, 2021, the August 5, 2019 Orders of
the Workers’ Compensation Appeal Board are AFFIRMED.



                                      __________________________________
                                      CHRISTINE FIZZANO CANNON, Judge
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael D. Herb,                     :       CASES CONSOLIDATED
                   Petitioner        :
                                     :
            v.                       :       Nos. 1187 and 1192 C.D. 2019
                                     :
Workers’ Compensation Appeal Board :
(Pennsylvania State System of Higher :
Education),                          :
                   Respondent        :

Pennsylvania State System of Higher:
Education/Kutztown University,     :
                   Petitioner      :
                                   :
           v.                      :         Nos. 1200 and 1201 C.D. 2019
                                   :         Submitted: August 14, 2020
Workers’ Compensation Appeal Board :
(Herb),                            :
                Respondent         :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

DISSENTING OPINION
BY PRESIDENT JUDGE LEAVITT                                    FILED: April 5, 2021

             Respectfully, I dissent.
             The majority reinstates Michael D. Herb (Claimant) to total disability
status as of November 6, 2017, the date on which he filed his reinstatement petition.
I agree that this holding comports with Rose Corporation v. Workers’ Compensation
Appeal Board (Espada), 238 A.3d 551 (Pa. Cmwlth. 2020), and Whitfield v.
Workers’ Compensation Appeal Board (Tenet Health System Hahnemann LLC), 188
A.3d 599 (Pa. Cmwlth. 2018). I now believe, however, that Rose Corporation was
wrongly decided because it gives no effect to Act 111,1 which was enacted after
Whitfield.
              Claimant’s impairment rating evaluation (IRE) was conducted on July
1, 2009, under the Sixth Edition of the American Medical Association’s Guides to
the Evaluation of Permanent Impairment (AMA Guides) and yielded an impairment
rating of 12%. This IRE resulted in a change in Claimant’s disability status from
total to partial. Because this IRE was conducted in accordance with Act 111’s IRE
standards and yielded an impairment rating of less than 35%, Claimant is not entitled
to be reinstated to total disability. Stated otherwise, Act 111 entitles Employer to
credit for all weeks of partial disability paid to Claimant after July 1, 2009, to the
present.
              Section 3(2) of Act 111 states that “an insurer shall be given credit for
weeks of partial disability compensation paid prior to the effective date of this
paragraph.”2 Act 111, §3 (emphasis added). This lookback provision, together with
Act 111’s immediate effective date, expressed an intention by the General Assembly
to authorize the use of an IRE that conforms to Act 111’s standards to determine a
claimant’s disability status, even if the IRE was done before the passage of Act 111.
Accordingly, this Court erred when it stated as follows:

1
  Act of October 24, 2018, P.L. 714, No. 111 (Act 111). Because the Supreme Court did not
address Section 3(2) of Act 111 in Dana Holding Corporation v. Workers’ Compensation Appeal
Board (Smuck), 232 A.3d 629 (Pa. 2020), that case is not dispositive of the issue raised in Rose
Corporation.
2
  Section 3 of Act 111 states:
        (2) For the purposes of determining the total number of weeks of partial disability
        compensation payable under section 306(a.3)(7) of the [Workers’ Compensation
        Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1 - 1041.4, 2501-2710], an
        insurer shall be given credit for weeks of partial disability compensation paid prior
        to the effective date of this paragraph.
Act 111, §3 (emphasis added).
                                           MHL-2
                There is no provision in Act 111 which specifically or
                implicitly provides for an IRE performed prior to Section
                306(a.3) [of Act 111]’s enactment to be validated
                afterward.

Rose Corporation, 238 A.3d at 563. To the contrary, that provision is found in
Section 3(2) of Act 111.
                Effectively, under Rose Corporation, an employer will receive credit
for pre-Act 111 partial disability payments made to a claimant up to the date of the
claimant’s reinstatement petition regardless of what the pre-Act 111 IRE showed or
how it was conducted. This is at odds with the language of Act 111. Only where
the pre-Act 111 IRE has been conducted under the Sixth Edition of the AMA Guides
and yielded an impairment rating of less than 35%, i.e., one that satisfied Act 111’s
standards, may the employer receive credit for partial disability payments made
“prior to the effective date” of Act 111. See Section 3(2) of Act 111. This
construction gives effect to all of the provisions of Act 111.3
                The majority’s holding and the holding in Rose Corporation follow
Whitfield, 188 A.3d 599, which makes the date of the reinstatement petition, not the
manner by which the IRE was conducted or its result, dispositive of all questions. It
is as if Act 111 was never enacted.4 Section 3(2) of Act 111 has been rendered mere
surplusage, which violates the clear directive of our Supreme Court on how courts
must construe statutes. Holland v. Mercy, 883 A.2d 449, 456 (Pa. 2005) (“courts

3
  Conversely, Act 111 does not authorize credit for pre-Act 111 payments made on the basis of an
IRE that showed an impairment rating of more than 35% but less than 50%, as was permitted under
the law prior to Act 111. In that instance, the claimant is entitled to reinstatement to total disability
as of the date of the pre-Act 111 IRE. This reinstatement is not automatic; it requires the timely
filing of a reinstatement petition.
4
  The Board argues that Act 111 is effective only for IREs done after its effective date. The Board
does not explain how an employer can get credit for payments made prior to Act 111 based on an
IRE done after Act 111’s passage.
                                               MHL-3
must attempt to give meaning to every word in a statute as we cannot assume that
the legislature intended any words to be mere surplusage”).
            I would reverse the Board.
                                  _____________________________________
                                  MARY HANNAH LEAVITT, President Judge




                                     MHL-4